Citation Nr: 0704052	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-42 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The Board notes that the RO separated the veteran's claim to 
reopen the previously disallowed claim of entitlement to a 
bilateral shoulder disorder into two separate issues.  The 
Board agrees with the RO's decision to consider the veteran's 
claim as separate issues because the RO previously denied the 
claim under separate bases for each shoulder.

Included with the veteran's claims file was a compact disc 
containing the veteran's VA Medical Center (VAMC) treatment 
records from VAMC Loma Linda, dated from April 1997 to 
November 2003.  The Board has reviewed the contents of the 
compact disc and has determined that those records have been 
printed and are associated with the claims file.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing in August 2005; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in March 1991, the Board 
denied the veteran's claim of entitlement to service 
connection for a bilateral shoulder disorder. 	

3.  Evidence submitted subsequent to the March 1991 decision 
is cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim for service 
connection for a bilateral shoulder disorder and does not 
raise a reasonable possibility of substantiating the current 
claims for left and right shoulder disorders.  		


CONCLUSIONS OF LAW

1.  The Board decision of March 1991 is final.  38 U.S.C.A. § 
4004(b) (1982); 38 C.F.R. § 19.104 (1988). 

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a left shoulder disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2006).   

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
right shoulder disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

        A.  Duty to Notify

The Board finds that VA has satisfied the notice requirements 
of the VCAA and that no further notice is required prior to 
Board adjudication.  In correspondence dated January 2004, 
the RO advised the veteran that he needed to submit "new and 
material" evidence to reopen his previously disallowed 
claims for service connection.  The RO provided the veteran 
with the definition of "new and material" evidence in 
effect when he filed his claims to reopen.  The RO also 
informed the veteran of what the evidence must show to 
establish entitlement to the underlying claim of service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims were to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the January 2004 VCAA notice did 
not contain a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims.  38 C.F.R. § 3.159(b)(1) (2006).  However, in this 
letter, the RO did ask that the veteran provide enough 
information about records and evidence in support of the 
claims so that the RO could obtain them for the veteran.  
Thus, the Board concludes that the veteran was notified of 
the need to submit any evidence in his possession pertaining 
to the claims and the fact that the January 2004 VCAA notice 
did not expressly contain such language did not harm the 
veteran.   

As the Board concludes herein that evidence sufficient to 
reopen the veteran's previously denied claims of entitlement 
to service connection for shoulder disorders has not been 
received, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Finally, the Board finds that although the January 2004 
notice did not include the basis for the prior denial and a 
description of the evidence that would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial as required by Kent, the record shows that 
the veteran had adequate notice and to proceed would not be 
prejudicial.   

As discussed more fully below, the basis for the prior denial 
as to the left shoulder claim was that the in-service injury 
the veteran suffered was acute and transitory.  The basis for 
the denial of the right shoulder disability claim was that no 
injury was shown in service.  At the veteran's travel board 
hearing in August 2005, when asked about medical treatment 
received after service for either shoulder, the veteran 
stated that he saw a private physician in 1964, but that that 
physician was no longer living and he was unable to retrieve 
those records.  The veteran stated that those records may 
already be associated with the claims file, but if they were 
not, he did not think there would be a way of obtaining them 
now.  The veteran stated that this was the only treatment he 
received in the year following his discharge from service.  
The veteran also stated that this was the only doctor who had 
ever told him his shoulder condition was related to service.   

The Board finds that the veteran's statement that these were 
the only records of treatment within a year of his discharge, 
and the only records from a doctor who told the veteran that 
his shoulder condition was related to service, indicates that 
no further evidence of this type could be obtained.  By 
providing the response that he did, the veteran indicated 
that he had notice of the necessary element of his claim that 
had not yet been established, but that he was unable to 
provide any further evidence with respect to that element.  
Thus, all potential evidence pertaining to the bases for the 
previous denial had been obtained and additional notice would 
not have resulted in the submission in pertinent evidence not 
already of record.  

	B.  Duty to Assist

The Board also finds that VA has satisfied its duty to 
assist.  The RO has obtained the veteran's service medical 
records and treatment records from Loma Linda VA Medical 
Center (VAMC).  The RO also provided the veteran with a 
travel board hearing before the undersigned Veterans Law 
Judge.  

VA did not provide the veteran with a medical examination, 
but finds that an examination was not required in this case.  
For claims to reopen previously disallowed claims, a medical 
examination need not be provided unless new and material 
evidence has been presented and VA determines that an 
examination is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  For 
reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed claim and therefore, VA's duty to provide a 
medical examination for the claim did not arise.  Under these 
circumstances, a VA medical examination is not necessary to 
decide the claim.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2006).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen his claim for service connection was initiated in 
August 2003.  Thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

A review of the record shows that the veteran's initial claim 
for service-connected benefits for a 	bilateral shoulder 
disorder was denied in a February 1989 rating decision.  In 
correspondence dated in April 1989, the RO informed the 
veteran of the denial and advised him of his procedural and 
appellate rights.  The veteran subsequently appealed that 
decision to the Board.  In a March 1991 decision, the Board 
denied the veteran's claim.  That decision became final when 
the veteran failed to appeal within the applicable time 
limit.  

The veteran filed the instant claim to reopen his claim for 
compensation benefits in August 2003.  The RO separated the 
claim into two issues: entitlement to service connection for 
a left shoulder injury, and entitlement to service connection 
for a right shoulder injury.  In a March 2004 rating 
decision, the RO denied both claims on the basis that no new 
and material evidence had been presented.  In a letter dated 
in March 2004, the RO advised the veteran of the decision not 
to reopen the claims for service connection for left and 
right shoulder disorders and included notice of his 
procedural and appellate rights.  The veteran filed a notice 
of disagreement (NOD) and a substantive appeal within the 
applicable time limits.  The appeal of the March 2004 rating 
decision is properly before the Board.  

Evidence

In the March 1991 decision, the Board considered the 
veteran's service medical records; reports of private 
treatment from Dr. J.A., dated from May 1986; and a 
transcript of a hearing conducted before the RO in 1990.    

The veteran's service medical records showed that in 
September 1962, the veteran received treatment for a left 
shoulder injury sustained playing football.  The examiner 
found the veteran to be tender at the anterior aspect of the 
shoulder joint area.  X-rays were negative.  

In treatment notes, dated in May 1986, Dr. J.A. reported that 
the veteran presented with tenderness in the right shoulder.  
X-rays showed calcific tendonitis.  

At a hearing conducted at the RO in August 1990, the veteran 
stated that both of his shoulders bothered him when he was 
discharged, but that he did not mention this at the time of 
his discharge examination.  The veteran stated that he sought 
medical treatment after service in 1964 and received calcium 
pills and cortisone shots.   

Evidence received since the March 1991 Board decision 
consists of treatment records from VAMC Loma Linda, dated 
from April 1997 to November 2003; and a transcript of a 
hearing conducted before the undersigned Veterans Law Judge 
in August 2005.  

Treatment records from VAMC Loma Linda, dated from March 2000 
through November 2003, reflect multiple complaints of 
shoulder pain and diagnoses of osteoarthritis.  In a VA 
radiology report, dated in June 2002, Dr. V.P. reported that 
x-rays showed degenerative changes in the acromio-clavicular 
joints bilaterally.  In the left, inferior spurring was 
noted.  There was no evidence of fracture or dislocation in 
either shoulder.  Dr. V.P.'s impression was degenerative 
arthritis of the right and left acromio-clavicular joints and 
the right shoulder joint.  
 
In a December 2002 VAMC treatment note, Dr. G.I. stated that 
the veteran reported bilateral shoulder dislocations in 
service.  Dr. G.I. confirmed the osteoarthritis diagnosis.  

At the veteran's travel board hearing in August 2005, he 
testified that he originally injured his left shoulder while 
playing football in the service.  The veteran stated that he 
received x-rays, pain pills, and ointments.  The veteran 
recalled that the diagnosis at that time was mild separation.  
The veteran claimed that he injured his right shoulder three 
weeks later under similar circumstances.  The veteran stated 
that he received x-rays and an ointment for the pain.  

The veteran testified that the injuries did not cause him to 
miss work.  The veteran also stated that he was never told he 
needed surgery or physical therapy.  Regarding post-service 
treatment, the veteran recalled seeing a doctor in 1964, but 
that he had been unable to locate the records and thought 
that the doctor may have passed away.  The veteran stated 
that after his discharge, his shoulders started to cause him 
pain while he was working in hard labor, which required heavy 
lifting.

Analysis

Initially, the Board notes that the evidence submitted after 
the last final denial is 'new' to the extent it was not on 
file at that time.  Nevertheless, for the reasons stated 
below, the Board finds that this evidence does not satisfy 
the standard for new and material evidence found at 38 C.F.R. 
§ 3.156(a) (2006).

The competent medical evidence of record prior to the last 
final denial showed that the veteran injured his left 
shoulder in service and that the injury was acute and 
transitory, as he had no current left shoulder disability.  
As such, a current disability related to service was not 
shown.  The evidence of record at that time also showed that 
a right shoulder disability, to include calcific tendonitis, 
was not shown in service or for many years thereafter.  

The newly submitted evidence fails to substantiate an element 
necessary to establish service connection.  Although the 
medical evidence now shows that he has arthritis in both 
shoulders, there is no medical evidence linking the current 
conditions to any event in service, and thus, there no basis 
to grant service connection.  For the veteran's left 
shoulder, although the VAMC treatment records reflect a 
current diagnosis of osteoarthritis in that shoulder, this 
diagnosis was not made until many years after the veteran's 
in-service injury and it has not been linked to that injury 
or any event of service origin.  There is no new evidence 
addressing the RO's previous finding that the in-service 
injury was acute and transitory.  The fact that the veteran 
now has a left shoulder disorder, first noted many years post 
service, is not material to the central basis of the prior 
denial, that is that the veteran was not found to have a left 
shoulder disorder that is related to service.  The veteran 
has not submitted any evidence showing that he now has a left 
shoulder disorder that is related to service or any event of 
service origin.  For the veteran's right shoulder, the newly 
submitted evidence still fails to show an in-service injury 
or disability. 

The only evidence linking the veteran's current disability to 
his service is his own testimony.  The appellant is competent 
to give evidence about what he experienced; for example, he 
is competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layperson, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim (i.e. 
that a medical nexus exists between either of his current 
shoulder disorders and an in-service injury).  Instead, the 
newly submitted evidence is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.


ORDER

New and material evidence having not been received, 
entitlement to service connection for a left shoulder 
disorder, is denied.

New and material evidence having not been received, 
entitlement to service connection for a right shoulder 
disorder, is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


